DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Coman teaches a 1:1 ratio of L. rhamnosus to L. paracasei.  The secondary references do not remedy the deficiencies of Coman for reasons as follows.  The instant specification, at page 14, lines 10-21, and Figure 1, discloses L. paracasei and L. rhamnosus strains of a ratio of 1:1 inhibits intestinally permeability; but a combination of the strains in a ratio between 9:1 and 15:1 improves intestinal barrier integrity of which is an unexpected result.  Since the cited prior art would have led one of skill in the art to provide for a 1:1 ratio, and not a ratio of 9:1 and 15:1 as newly claimed herein. 
 Hence the combined specific strains and ratio thereof are not predictable for providing  a composition having capability of improving intestinal epithelial barrier integrity; and for treating gastric disorders and diabetes or obesity.  Furthermore a method for preparing such a composition is not obvious because the composition so prepared is novel and not obvious over the cited prior art.
The claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651